UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-2294


STARSHA M. SEWELL, A Natural Person and Resident of
Maryland On Behalf of Herself and Her African American
Son’s,

                Plaintiff – Appellant,

          v.

DEBORAH K. CHASANOW, A Natural Person, acting as a Federal
Judge In the United States of America,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:16-cv-03256-JKB)


Submitted:   March 3, 2017                 Decided:   March 8, 2017


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Starsha    M.     Sewell    appeals      the    district      court’s      orders

dismissing     this    civil    action       and    denying      her     motions    for

reconsideration.         We    have   reviewed      the     record     and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Sewell v. Chasanow, No. 1:16-cv-03256-

JKB (D. Md. Sept. 29, Oct. 7, Oct. 17 & Oct. 24, 2016).                               We

dispense     with     oral    argument   because          the    facts    and      legal

contentions    are    adequately      presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2